
	

113 HR 4887 IH: Expanding Care for Veterans Act
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4887
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To expand the research and education on and delivery of complementary and alternative medicine to
			 veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Expanding Care for Veterans Act.
		
			2.
			Expansion of research and education on and delivery of complementary and alternative medicine to
			 veterans
			
				(a)
				Development of plan To expand research, education, and delivery
				Not later than six months after the effective date specified in subsection (f), the Secretary of
			 Veterans Affairs shall develop a plan to expand materially and
			 substantially the scope of research and education on, and delivery and
			 integration of, complementary and alternative medicine services into the
			 health care services provided to veterans.
			
				(b)
				Elements
				The plan required by subsection (a) shall provide for the following:
				
					(1)
					Research on the following:
					
						(A)
						The comparative effectiveness of various complementary and alternative medicine therapies.
					
						(B)
						Approaches to integrating complementary and alternative medicine services into other health care
			 services provided by the Department.
					
					(2)
					Education and training for health care professionals of the Department on the following:
					
						(A)
						Complementary and alternative medicine services selected by the Secretary for purposes of the plan.
					
						(B)
						Appropriate uses of such services.
					
						(C)
						Integration of such services into the delivery of health care to veterans.
					
					(3)
					Research, education, and clinical activities on complementary and alternative medicine at centers
			 of innovation at Department medical centers.
				
					(4)
					Identification or development of metrics and outcome measures to evaluate the provision and
			 integration of complementary and alternative medicine services into the
			 delivery of health care to veterans.
				
					(5)
					Integration and delivery of complementary and alternative medicine services with other health care
			 services provided by the Department.
				
				(c)
				Consultation
				
					(1)
					In general
					In carrying out subsection (a), the Secretary shall consult with the following:
					
						(A)
						The Director of the National Center on Complementary and Alternative Medicine of the National
			 Institutes of Health.
					
						(B)
						The Commissioner of Food and Drugs.
					
						(C)
						Institutions of higher education, private research institutes, and individual researchers with
			 extensive experience in complementary and alternative medicine and the
			 integration of complementary and alternative medicine practices into the
			 delivery of health care.
					
						(D)
						Nationally recognized providers of complementary and alternative medicine.
					
						(E)
						Such other officials, entities, and individuals with expertise on complementary and alternative
			 medicine as the Secretary considers appropriate.
					
					(2)
					Scope of consultation
					The Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with
			 respect to the following:
					
						(A)
						To develop the plan.
					
						(B)
						To identify specific complementary and alternative medicine practices that, on the basis of
			 research findings or promising clinical interventions, are appropriate to
			 include as services to veterans.
					
						(C)
						To identify barriers to the effective provision and integration of complementary and alternative
			 medicine services into the delivery of health care to veterans, and to
			 identify mechanisms for overcoming such barriers.
					
				(d)
				Funding
				There is authorized to be appropriated to the Secretary such sums as may be necessary to carry out
			 this section.
			
				(e)
				Complementary and alternative medicine defined
				In this section, the term complementary and alternative medicine shall have the meaning given that term in regulations the Secretary shall prescribe for purposes
			 of this section, which shall, to the degree practicable, be consistent
			 with the meaning given such term by the Secretary of Health and Human
			 Services.
			
				(f)
				Effective date
				This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
			
			3.
			Program on integration of complementary and alternative medicine within Department of Veterans
			 Affairs medical centers
			
				(a)
				Program required
				The Secretary of Veterans Affairs shall—
				
					(1)
					carry out, through the Office of Patient Centered Care and Cultural Transformation of the
			 Department of Veterans Affairs, a program to assess the feasibility and
			 advisability of integrating the delivery of complementary and alternative
			 medicine services selected by the Secretary with other health care
			 services provided by the Department for veterans with mental health
			 conditions, chronic pain conditions, other chronic conditions, and such
			 other conditions as the Secretary determines appropriate; and
				
					(2)
					in developing the program, identify and resolve barriers to the provision of complementary and
			 alternative medicine services selected by the Secretary and the
			 integration of those services with other health care services provided by
			 the Department.
				
				(b)
				Duration of program
				The program shall be carried out during the three-year period beginning on the effective date
			 specified in subsection (j).
			
				(c)
				Locations
				
					(1)
					In general
					The Secretary shall carry out the program at not fewer than 15 separate Department medical centers.
				
					(2)
					Polytrauma centers
					Not less than two of the medical centers designated under paragraph (1) shall be located at
			 polytrauma rehabilitation centers of the Department.
				
					(3)
					Selection of locations
					In carrying out the program, the Secretary shall select locations that include the following areas:
					
						(A)
						Rural areas.
					
						(B)
						Areas that are not in close proximity to an active duty military installation.
					
						(C)
						Areas representing different geographic locations, such as census tracts established by the Bureau
			 of the Census.
					
				(d)
				Provision of services
				Under the program, the Secretary shall provide covered services to covered veterans by integrating
			 complementary and alternative medicine services with other services
			 provided by the Department at the medical centers designated under
			 subsection (c)(1).
			
				(e)
				Covered veterans
				For purposes of the program, a covered veteran is any veteran who—
				
					(1)
					has a mental health condition diagnosed by a clinician of the Department;
				
					(2)
					experiences chronic pain; or
				
					(3)
					has a chronic condition being treated by a clinician of the Department.
				
				(f)
				Covered services
				
					(1)
					In general
					For purposes of the program, covered services are services consisting of complementary and
			 alternative medicine as selected by the Secretary.
				
					(2)
					Administration of services
					Covered services shall be administered under the program as follows:
					
						(A)
						Covered services shall be administered by clinicians employed by the Secretary for purposes of this
			 section who, to the extent practicable, shall provide services consisting
			 of complementary and alternative medicine, including those clinicians who
			 solely provide such services.
					
						(B)
						Covered services shall be included as part of the Patient Aligned Care Teams initiative of the
			 Office of Patient Care Services, Primary Care Program Office, in
			 coordination with the Office of Patient Centered Care and Cultural
			 Transformation.
					
						(C)
						Covered services shall be made available to both—
						
							(i)
							covered veterans with mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have received conventional treatments from the
			 Department for such conditions; and
						
							(ii)
							covered veterans with mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have not received conventional treatments from the
			 Department for such conditions.
						
				(g)
				Voluntary participation
				The participation of a veteran in the program shall be at the election of the veteran and in
			 consultation with a clinician of the Department.
			
				(h)
				Reports to Congress
				
					(1)
					Quarterly reports
					Not later than 90 days after the date of the commencement of the program and not less frequently
			 than once every 90 days thereafter for the duration of the program, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the efforts of the Secretary to carry out the program, including
			 a description of the outreach conducted by the Secretary to veterans and
			 community organizations to inform such organizations about the program.
				
					(2)
					Final report
					
						(A)
						In general
						Not later than 180 days after the completion of the program, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.
					
						(B)
						Contents
						The report submitted under subparagraph (A) shall include the following:
						
							(i)
							The findings and conclusions of the Secretary with respect to the program, including with respect
			 to—
							
								(I)
								the utilization and efficacy of the complementary and alternative medicine services established
			 under the program;
							
								(II)
								an assessment of the benefit of the program to covered veterans in mental health diagnoses, pain
			 management, and treatment of chronic illness; and
							
								(III)
								the comparative effectiveness of various complementary and alternative medicine therapies.
							
							(ii)
							Barriers identified under subsection (a)(2) that were not resolved.
						
							(iii)
							Such recommendations for the continuation or expansion of the program as the Secretary considers
			 appropriate.
						
				(i)
				Complementary and alternative medicine defined
				In this section, the term complementary and alternative medicine shall have the meaning given that term in section 2(e) of this Act.
			
				(j)
				Effective date
				This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
			
			4.
			Studies of barriers encountered by veterans in receiving, and administrators and clinicians in
			 providing, complementary and alternative medicine services furnished by
			 the Department of Veterans Affairs
			
				(a)
				Studies required
				
					(1)
					In general
					The Secretary of Veterans Affairs shall conduct comprehensive studies of the barriers encountered
			 by veterans in receiving, and administrators and clinicians in providing,
			 complementary and alternative medicine services furnished by the
			 Department of Veterans Affairs.
				
					(2)
					Studies conducted
					
						(A)
						Veterans
						In conducting the study of veterans, the Secretary shall—
						
							(i)
							survey veterans who seek or receive hospital care or medical services furnished by the Department,
			 as well as veterans who do not seek or receive such care or services;
						
							(ii)
							administer the survey to a representative sample of veterans from each Veterans Integrated Service
			 Network; and
						
							(iii)
							ensure that the sample of veterans surveyed is of sufficient size for the study results to be
			 statistically significant.
						
						(B)
						Administrators and clinicians
						In conducting the study of clinicians and administrators, the Secretary shall—
						
							(i)
							survey administrators of the Department who are involved in the provision of health care services;
						
							(ii)
							survey clinicians that have provided complementary and alternative medicine services through the
			 program established under section 3 of this Act, after those clinicians
			 have provided those services through such program for at least 90 days;
			 and
						
							(iii)
							administer the survey to administrators under clause (i)—
							
								(I)
								before the introduction of complementary and alternative medicine services through such program;
			 and
							
								(II)
								not earlier than 90 days after the introduction of complementary and alternative medicine services
			 through such program.
							
				(b)
				Elements of studies
				
					(1)
					Veterans
					In conducting the study of veterans required by subsection (a), the Secretary shall study the
			 following:
					
						(A)
						The perceived barriers associated with obtaining complementary and alternative medicine services
			 from the Department.
					
						(B)
						The satisfaction of veterans with complementary and alternative medicine services in primary care.
					
						(C)
						The degree to which veterans are aware of eligibility requirements for, and the scope of services
			 available under, complementary and alternative medicine services furnished
			 by the Department.
					
						(D)
						The effectiveness of outreach to veterans on the availability of complementary and alternative
			 medicine for veterans.
					
						(E)
						Such other barriers as the Secretary considers appropriate.
					
					(2)
					Administrators and clinicians
					In conducting the study of administrators and clinicians required by subsection (a), the Secretary
			 shall study the following:
					
						(A)
						The extent of the integration of complementary and alternative medicine services within the
			 services provided by the Department.
					
						(B)
						The perception by administrators and clinicians of the structural and attitudinal barriers to the
			 delivery of high quality complementary and alternative medicine services
			 by the Department.
					
						(C)
						Strategies that have been used to reduce or eliminate such barriers and the results of such
			 strategies.
					
						(D)
						The satisfaction of administrators and clinicians regarding the integration of complementary and
			 alternative medicine services within the services provided by the
			 Department.
					
						(E)
						The perception by administrators and clinicians of the value of specific complementary and
			 alternative medicine services for inpatient and outpatient veteran
			 populations.
					
				(c)
				Discharge by contract
				The Secretary shall enter into a contract with a qualified independent entity or organization to
			 carry out the studies required by this section.
			
				(d)
				Mandatory review of data by the National Research Advisory Council
				
					(1)
					In general
					The Secretary shall ensure that the head of the National Research Advisory Council reviews the
			 results of the studies conducted under this section.
				
					(2)
					Submittal of findings
					The head of the National Research Advisory Council shall submit findings with respect to the
			 studies to the Under Secretary for Health and to other pertinent program
			 offices within the Department with responsibilities relating to health
			 care services for veterans.
				
				(e)
				Reports
				
					(1)
					Report on implementation
					Not later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the status of the implementation of this section.
				
					(2)
					Report on study
					
						(A)
						In general
						Not later than 45 days after the date of the completion of the study, the Secretary shall submit to
			 Congress a report on the study required by subsection (a).
					
						(B)
						Contents
						The report required by subparagraph (A) shall include the following:
						
							(i)
							Recommendations for such administrative and legislative proposals and actions as the Secretary
			 considers appropriate.
						
							(ii)
							The findings of the head of the National Research Advisory Council and of the Under Secretary for
			 Health.
						
				(f)
				Authorization of appropriations
				There is authorized to be appropriated for fiscal year 2015 for the Department of Veterans Affairs,
			 $2,000,000 to carry out this section.
			
				(g)
				Complementary and alternative medicine defined
				In this section, the term complementary and alternative medicine shall have the meaning given that term in section 2(e) of this Act.
			
			5.
			Program on use of wellness programs as complementary approach to mental health care for veterans
			 and family members of veterans
			
				(a)
				Program required
				
					(1)
					In general
					The Secretary of Veterans Affairs shall carry out a program through the award of grants to public
			 or private nonprofit entities to assess the feasibility and advisability
			 of using wellness programs to complement the provision of mental health
			 care to veterans and family members eligible for counseling under section
			 1712A(a)(1)(C) of title 38, United States Code.
				
					(2)
					Matters to be addressed
					The program shall be carried out so as to assess the following:
					
						(A)
						Means of improving coordination between Federal, State, local, and community providers of health
			 care in the provision of mental health care to veterans and family members
			 described in paragraph (1).
					
						(B)
						Means of enhancing outreach, and coordination of outreach, by and among providers of health care
			 referred to in subparagraph (A) on the mental health care services
			 available to veterans and family members described in paragraph (1).
					
						(C)
						Means of using wellness programs of providers of health care referred to in subparagraph (A) as
			 complements to the provision by the Department of Veterans Affairs of
			 mental health care to veterans and family members described in paragraph
			 (1).
					
						(D)
						Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of
			 life and well-being of veterans and family members described in paragraph
			 (1).
					
						(E)
						Whether wellness programs described in subparagraph (C) are effective in increasing the adherence
			 of veterans described in paragraph (1) to the primary mental health
			 services provided such veterans by the Department.
					
						(F)
						Whether wellness programs described in subparagraph (C) have an impact on the sense of wellbeing of
			 veterans described in paragraph (1) who receive primary mental health
			 services from the Department.
					
						(G)
						Whether wellness programs described in subparagraph (C) are effective in encouraging veterans
			 receiving health care from the Department to adopt a more healthy
			 lifestyle.
					
				(b)
				Duration
				The Secretary shall carry out the program for a period of three years beginning on the date that is
			 one year after the date of the enactment of this Act.
			
				(c)
				Locations
				The Secretary shall carry out the program at facilities of the Department providing mental health
			 care services to veterans and family members described in subsection
			 (a)(1).
			
				(d)
				Grant proposals
				
					(1)
					In general
					A public or private nonprofit entity seeking the award of a grant under this section shall submit
			 an application therefor to the Secretary in such form and in such manner
			 as the Secretary may require.
				
					(2)
					Application contents
					Each application submitted under paragraph (1) shall include the following:
					
						(A)
						A plan to coordinate activities under the program, to the extent possible, with the Federal, State,
			 and local providers of services for veterans to enhance the following:
						
							(i)
							Awareness by veterans of benefits and health care services provided by the Department.
						
							(ii)
							Outreach efforts to increase the use by veterans of services provided by the Department.
						
							(iii)
							Educational efforts to inform veterans of the benefits of a healthy and active lifestyle.
						
						(B)
						A statement of understanding from the entity submitting the application that, if selected, such
			 entity will be required to report to the Secretary periodically on
			 standardized data and other performance data necessary to evaluate
			 individual outcomes and to facilitate evaluations among entities
			 participating in the program.
					
						(C)
						Other requirements that the Secretary may prescribe.
					
				(e)
				Grant uses
				
					(1)
					In general
					A public or private nonprofit entity awarded a grant under this section shall use the award for
			 purposes prescribed by the Secretary.
				
					(2)
					Eligible veterans and family
					In carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private
			 nonprofit entity awarded a grant under this section shall use the award to
			 furnish services only to individuals specified in section 1712A(a)(1)(C)
			 of title 38, United States Code.
				
				(f)
				Reports
				
					(1)
					Periodic reports
					
						(A)
						In general
						Not later than 180 days after the date of the commencement of the program, and every 180 days
			 thereafter, the Secretary shall submit to Congress a report on the
			 program.
					
						(B)
						Report elements
						Each report required by subparagraph (A) shall include the following:
						
							(i)
							The findings and conclusions of the Secretary with respect to the program during the 180-day period
			 preceding the report.
						
							(ii)
							An assessment of the benefits of the program to veterans and their family members during the
			 180-day period preceding the report.
						
					(2)
					Final report
					Not later than 180 days after the end of the program, the Secretary shall submit to Congress a
			 report detailing the recommendations of the Secretary as to the
			 advisability of continuing or expanding the program.
				
				(g)
				Wellness defined
				In this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary.
			
